Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/319,004, filed 01/18/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation of the above mentioned application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tesanovic et al. (US 2013/0102342; hereinafter Tesanovic).

Regarding claim 1, Tesanovic shows a method (Figure 1 shows a method of communication performed by an primary station/eNB and a secondary station/UE.) performed by a device, comprising: 
determining a target transmission pattern from a set of candidate transmission patterns (Figure 1; Tables 1-2; Par. 0004, 0020, 0024; noted eNB configures the DCI to be transmitted over the PDCCH to the UE.  The DCI, based on the DCI format, indicates a transmission mode or a change in transmission from different transmission modes available to the UE.),
wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC) (Examiner elects this limitation for prosecution and applies this election for the remainder of the office action including the dependent claims. Par. 0020-0021, 0028, 0085; noted Cyclic Redundancy Check (CMC) of the DCI is scrambled with the UE identity that is used to address the scheduled message to the UE.  This allows the UE to perform a CRC check on the DCI in order to determine proper message delivery to a particular UE, as well as, to determine whether to infer the correct transmission mode.), and a feedback signal; and 
performing communication between a network device and a terminal device by using the target transmission pattern (Figures 1-2; Par. 0004, 0063, 0071-0073; noted communication performed between the eNB and the UE based on the transmission mode provided as the UE, in a specific example, transmits a feedback to the eNB depending on the transmission mode.). 
Regarding claim 2, Tesanovic shows wherein the target transmission pattern is indicated by one or more of (Examiner submits that the claimed subject matter in this claim is directed to the alternative embodiment (i.e. a reference signal) which was not elected for prosecution.  However, for the sake of compact prosecution, the claim is rejected below as follows.): 
locations of the reference signal in frequency domain, locations of the reference signal in time domain, densities of the reference signal in frequency domain, densities of the reference signal in time domain, subcarrier spaces of the reference signal in frequency domain, symbol durations of the reference signal in time domain, a number of symbols of the reference signal in time domain, initialization parameters or initialization sequences for generating the reference signal, and cyclic shifts of the reference signal (Table 2 shows cyclic shift for demodulation reference signal indicating the cyclic shift to use for deriving the uplink demodulation reference signal.). 
Regarding claim 3, Tesanovic shows wherein the target transmission pattern is indicated by one or more of: mask of the signal for performing CRC (Par. 0028; noted scrambling sequence applied to the PDCCH CRC.), length of the signal for performing CRC, and whether the CRC is correct (Par. 0020-0021, 0028, 0085; noted Cyclic Redundancy Check (CMC) of the DCI is scrambled with the UE identity that is used to address the scheduled message to the UE.  This allows the UE to perform a CRC check on the DCI in order to determine proper message delivery to a particular UE, as well as, to determine whether to infer the correct transmission mode.). 
Regarding claim 4, Tesanovic shows wherein the feedback signal (Examiner submits that the claimed subject matter in this claim is directed to the alternative embodiment (i.e. a feedback signal) which was not elected for prosecution.  Therefore, when considering the claimed subject matter presented in this dependent claim in view in its entirety along with the claimed subject matter of independent claim 1, this claim is rejected based on the same reasoning as already presented with respect to claim 1.) is Acknowledgement (ACK) or Negative Acknowledgement (NACK), and wherein the target transmission pattern is indicated by locations of the feedback signal in time domain or frequency domain. 
Regarding claim 7, Tesanovic shows determining, at the network device, a target transmission pattern from the set of candidate transmission patterns for each of terminal devices served by the network device, without requiring the target transmission pattern is the same for each of the terminal devices (Figures 1-2; Tables 1-2; Par. 0004, 0020, 0024, 0088-0090; noted eNB configures the DCI to be transmitted over the PDCCH to the UEs being served by the eNB.  The DCI, based on the DCI format, indicates a transmission mode or a change in transmission from different transmission modes available to the UEs being served by the eNB.  Further noted that the transmission mode in the DCI does not have to be the same for all UEs as given in the specific example of Par. 0088-0090.  In a MU-MIMO operation, the transmission mode is direct to an antenna port configuration where different UEs may be assigned different port numbers.).
Regarding claim 8, Tesanovic shows a device for performing communication (Figure 1 shows a method of communication performed by an primary station/eNB and a secondary station/UE.), comprising: 
a controller configured to determine a target transmission pattern from a set of candidate transmission patterns(Figure 1; Tables 1-2; Par. 0004, 0020, 0024; noted eNB configures the DCI to be transmitted over the PDCCH to the UE.  The DCI, based on the DCI format, indicates a transmission mode or a change in transmission from different transmission modes available to the UE.  Further noted that the eNB or the UE must include at least a processor in order to perform the complex functionalities described in the disclosure of Tesanovic.), 
wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC) (Examiner elects this limitation for prosecution and applies this election for the remainder of the office action including the dependent claims. Par. 0020-0021, 0028, 0085; noted Cyclic Redundancy Check (CMC) of the DCI is scrambled with the UE identity that is used to address the scheduled message to the UE.  This allows the UE to perform a CRC check on the DCI in order to determine proper message delivery to a particular UE, as well as, to determine whether to infer the correct transmission mode.), and a feedback signal; and 
a transceiver configured to perform communication between a network device and a terminal device by using the target transmission pattern (Figures 1-2; Par. 0004, 0063, 0071-0073; noted communication performed between the eNB and the UE based on the transmission mode provided as the UE, in a specific example, transmits a feedback to the eNB depending on the transmission mode.  Further noted that the eNB and the UE also must include a transceiver in order to perform the communications described in the disclosure of Tesanovic.). 
Regarding claims 9, 10, 11 and 14, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 4 and 7, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic in view of Chen et al. (US 2011/0085513; hereinafter Chen).
Regarding claim 5, Tesanovic shows all of the elements including wherein each of the candidate transmission patterns contains a downlink (DL) transmission part and/or an uplink (UL) transmission part (Tables 1-2; noted respective resource block assignment information indicates resource blocks (i.e. downlink or uplink) that are to be assigned to the UE.).
Tesanovic does not specifically show the candidate transmission patterns differ from one another in terms of time durations and/or subcarrier spaces of the respective DL transmission parts and/or the UL transmission parts. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Chen.  Specifically, Chen shows the candidate transmission patterns differ from one another in terms of time durations and/or subcarrier spaces of the respective DL transmission parts and/or the UL transmission parts (Figure 7; Table 2; Par. 0207; noted receiving downlink control information (DCI) in a downlink control channel, where the downlink control information is configured to indicate an allocation of uplink resources with a clustered uplink resource allocation protocol or a contiguous uplink resource allocation protocol.).
In view of the above, having the system of Tesanovic, then given the well-established teaching of Chen, it would have been obvious before the effective filing date of the claimed invention to modify the system of Tesanovic as taught by Chen, in order to provide motivation for facilitating the scheduling of new UEs and legacy UEs (which support only contiguous resource allocation) in one subframe (Par. 0175 of Chen),
Regarding claim 6, modified Tesanovic shows wherein the signal transmitted in the target transmission pattern indicates one or more of: 
the time duration of the DL transmission part and/or the UL transmission part; 
the subcarrier space of the DL transmission part and/or the UL transmission part (Chen: Figure 7; Table 2; Par. 0207; noted receiving downlink control information (DCI) in a downlink control channel, where the downlink control information is configured to indicate an allocation of uplink resources with a clustered uplink resource allocation protocol or a contiguous uplink resource allocation protocol.); 
a time duration of a guard period (GP) part between the DL transmission part and the UL transmission part; and 
whether there is communication on the DL transmission part or the UL transmission part (Tesanovic: Tables 1-2; noted respective resource block assignment information indicates resource blocks (i.e. downlink or uplink) that are to be assigned to the UE.). 
Regarding claims 12 and 13, these claims are rejected based on the same reasoning as presented in the rejection of claims 5 and 6, respectively. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,329,783 (hereinafter US Pat. 783) in view of Tesanovic. 

Regarding claim 1 of the application, claim 1 of US Pat. 783 shows:
Application
US Pat. 783
1. A method performed by a device, comprising: 

determining a target transmission pattern from a set of candidate transmission patterns; and 

performing communication between a network device and a terminal device by using the target transmission pattern.

1. A method performed by a device, comprising: 

determining a target transmission pattern from a set of candidate transmission patterns, the target transmission pattern being indicated by a signal and one of the set of candidate transmission patterns comprising a downlink part and an uplink part; 

receiving an indication related to a rate match from a network device, the received indication indicating that a resource in the downlink part of the determined target pattern is not for a downlink transmission to the device; and 

performing communication with the network device based on the target transmission pattern and the received indication.


US Pat. 783 shows all of the elements as discussed above.  US Pat. 783 does not specifically show wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC), and a feedback signal.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Tesanovic.  Specifically, Tesanovic shows wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC) (Examiner elects this limitation for prosecution and applies this election for the remainder of the office action including the dependent claims. Par. 0020-0021, 0028, 0085; noted Cyclic Redundancy Check (CMC) of the DCI is scrambled with the UE identity that is used to address the scheduled message to the UE.  This allows the UE to perform a CRC check on the DCI in order to determine proper message delivery to a particular UE, as well as, to determine whether to infer the correct transmission mode.), and a feedback signal.
In view of the above, having the system of US Pat. 783, then given the well-established teaching of Tesanovic, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 783 as taught by Tesanovic, in order to provide motivation to signal all the transmission, modes without requiring new DCI formats or new signalling (Par. 0009 of Tesanovic).

Regarding claim 2 of the application, claim 2 of US Pat. 783 shows:
Application
US Pat. 783
2. The method according to claim 1, wherein the target transmission pattern is indicated by one or more of: locations of the reference signal in frequency domain, locations of the reference signal in time domain, densities of the reference signal in frequency domain, densities of the reference signal in time domain, subcarrier spaces of the reference signal in frequency domain, symbol durations of the reference signal in time domain, a number of symbols of the reference signal in time domain, initialization parameters or initialization sequences for generating the reference signal, and cyclic shifts of the reference signal.
2. The method according to claim 1, wherein the signal is a reference signal, and wherein the target transmission pattern is indicated by one or more of: locations of the reference signal in frequency domain, locations of the reference signal in time domain, densities of the reference signal in frequency domain, densities of the reference signal in time domain, subcarrier spaces of the reference signal in frequency domain, symbol durations of the reference signal in time domain, a number of symbols of the reference signal in time domain, initialization parameters or initialization sequences for generating the reference signal, and cyclic shifts of the reference signal.


Regarding claim 3 of the application, claim 3 of US Pat. 783 shows:
Application
US Pat. 783
3. The method according to claim 1, wherein the target transmission pattern is indicated by one or more of: mask of the signal for performing CRC, length of the signal for performing CRC, and whether the CRC is correct.
3. The method according to claim 1, wherein the signal is a signal for performing Cyclic Redundancy Check (CRC) and wherein the target transmission pattern is indicated by one or more of: mask of the signal for performing CRC, length of the signal for performing CRC, and whether the CRC is correct.


Regarding claim 4 of the application, claim 4 of US Pat. 783 shows:
Application
US Pat. 783
4. The method according to claim 1, wherein the feedback signal is Acknowledgement (ACK) or Negative Acknowledgement (NACK), and wherein the target transmission pattern is indicated by locations of the feedback signal in time domain or frequency domain.
4. The method according to claim 1, wherein the signal is a feedback signal, wherein the feedback signal is Acknowledgement (ACK) or Negative Acknowledgement (NACK), and wherein the target transmission pattern is indicated by locations of the feedback signal in time domain or frequency domain.


Regarding claim 5 of the application, claim 5 of US Pat. 783 shows:
Application
US Pat. 783
5. The method according to claim 1, wherein each of the candidate transmission patterns contains a downlink (DL) transmission part and/or an uplink (UL) transmission part, and the candidate transmission patterns differ from one another in terms of time durations and/or subcarrier spaces of the respective DL transmission parts and/or the UL transmission parts.
5. The method according to claim 1, wherein each of the candidate transmission patterns contains a downlink (DL) transmission part and/or an uplink (UL) transmission part, and the candidate transmission patterns differ from one another in terms of time durations and/or subcarrier spaces of the respective DL transmission parts and/or the UL transmission parts.


Regarding claim 6 of the application, claim 6 of US Pat. 783 shows:
Application
US Pat. 783
6. The method according to claim 5, wherein the signal transmitted in the target transmission pattern indicates one or more of: the time duration of the DL transmission part and/or the UL transmission part; the subcarrier space of the DL transmission part and/or the UL transmission part; a time duration of a guard period (GP) part between the DL transmission part and the UL transmission part; and whether there is communication on the DL transmission part or the UL transmission part.
6. The method according to claim 5, wherein the signal transmitted in the target transmission pattern indicates one or more of: the time duration of the DL transmission part and/or the UL transmission part; the subcarrier space of the DL transmission part and/or the UL transmission part; a time duration of a guard period (GP) part between the DL transmission part and the UL transmission part; and whether there is communication on the DL transmission part or the UL transmission part.


Regarding claim 7 of the application, claim 7 of US Pat. 783 shows:
Application
US Pat. 783
7. The method according to claim 1, wherein determining the target transmission pattern comprises: determining, at the network device, a target transmission pattern from the set of candidate transmission patterns for each of terminal devices served by the network device, without requiring the target transmission pattern is the same for each of the terminal devices.
7. The method according to claim 1, wherein the target transmission pattern is from the set of candidate transmission patterns for each of terminal devices served by the network device, without requiring the target transmission pattern be same for each of the terminal devices.


Regarding claim 8 of the application, claim 14 of US Pat. 783 shows:
Application
US Pat. 783
8. A device for performing communication, comprising: 

a controller configured to determine a target transmission pattern from a set of candidate transmission patterns; and 

a transceiver configured to perform communication between a network device and a terminal device by using the target transmission pattern.
14. A device for performing communication, comprising: 

a controller configured to: determine a target transmission pattern from a set of candidate transmission patterns, the target transmission pattern being indicated by a signal and one of the set of candidate transmission patterns comprising a downlink part and an uplink part, and receive an indication related to a rate match from a network device, the received indication indicating that a resource in the downlink part of the determined target pattern is not for a downlink transmission to the device; and 

a transceiver configured to perform communication with the network device based on the target transmission pattern and the received indication.




US Pat. 783 shows all of the elements as discussed above.  US Pat. 783 does not specifically show wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC), and a feedback signal.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Tesanovic.  Specifically, Tesanovic shows wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC) (Examiner elects this limitation for prosecution and applies this election for the remainder of the office action including the dependent claims. Par. 0020-0021, 0028, 0085; noted Cyclic Redundancy Check (CMC) of the DCI is scrambled with the UE identity that is used to address the scheduled message to the UE.  This allows the UE to perform a CRC check on the DCI in order to determine proper message delivery to a particular UE, as well as, to determine whether to infer the correct transmission mode.), and a feedback signal.
In view of the above, having the system of US Pat. 783, then given the well-established teaching of Tesanovic, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 783 as taught by Tesanovic, in order to provide motivation to signal all the transmission, modes without requiring new DCI formats or new signalling (Par. 0009 of Tesanovic).

Regarding claim 9 of the application, claim 15 of US Pat. 783 shows:
Application
US Pat. 783
9. The device according to claim 8, wherein the target transmission pattern is indicated by one or more of: locations of the reference signal in frequency domain, locations of the reference signal in time domain, densities of the reference signal in frequency domain, densities of the reference signal in time domain, subcarrier spaces of the reference signal in frequency domain, symbol durations of the reference signal in time domain, a number of symbols of the reference signal in time domain, initialization parameters or initialization sequences for generating the reference signal, and cyclic shifts of the reference signal.
15. The device according to claim 14, wherein the signal is a reference signal, and wherein the target transmission pattern is indicated by one or more of: locations of the reference signal in frequency domain, locations of the reference signal in time domain, densities of the reference signal in frequency domain, densities of the reference signal in time domain, subcarrier spaces of the reference signal in frequency domain, symbol durations of the reference signal in time domain, a number of symbols of the reference signal in time domain, initialization parameters or initialization sequences for generating the reference signal, and cyclic shifts of the reference signal.


Regarding claim 10 of the application, claim 16 of US Pat. 783 shows:
Application
US Pat. 783
10. The device according to claim 8, wherein the target transmission pattern is indicated by one or more of: mask of the signal for performing CRC, length of the signal for performing CRC, and whether the CRC is correct.
16. The device according to claim 14, wherein the signal is a signal for performing Cyclic Redundancy Check (CRC) and wherein the target transmission pattern is indicated by one or more of: mask of the signal for performing CRC, length of the signal for performing CRC, and whether the CRC is correct.


Regarding claim 11 of the application, claim 17 of US Pat. 783 shows:
Application
US Pat. 783
11. The device according to claim 8, wherein the feedback signal is Acknowledgement (ACK) or Negative Acknowledgement (NACK), and wherein the target transmission pattern is indicated by locations of the feedback signal in time domain or frequency domain.
17. The device according to claim 14, wherein the signal is a feedback signal, wherein the feedback signal is Acknowledgement (ACK) or Negative Acknowledgement (NACK), and wherein the target transmission pattern is indicated by locations of the feedback signal in time domain or frequency domain.


Regarding claim 12 of the application, claim 18 of US Pat. 783 shows:
Application
US Pat. 783
12. The device according to claim 8, wherein each of the candidate transmission patterns contains a downlink (DL) transmission part and/or an uplink (UL) transmission part, and the candidate transmission patterns differ from one another in terms of time durations and/or subcarrier spaces of the respective DL transmission parts and/or the UL transmission parts.
18. The device according to claim 14, wherein each of the candidate transmission patterns contains a downlink (DL) transmission part and/or an uplink (UL) transmission part, and the candidate transmission patterns differ from one another in terms of time durations and/or subcarrier spaces of the respective DL transmission parts and/or the UL transmission parts.


Regarding claim 13 of the application, claim 19 of US Pat. 783 shows:
Application
US Pat. 783
13. The device according to claim 5, wherein the signal transmitted in the target transmission pattern indicates one or more of: the time duration of the DL transmission part and/or the UL transmission part; the subcarrier space of the DL transmission part and/or the UL transmission part; a time duration of a guard period (GP) part between the DL transmission part and the UL transmission part; and whether there is communication on the DL transmission part or the UL transmission part.
19. The device according to claim 5, wherein the signal transmitted in the target transmission pattern indicates one or more of: the time duration of the DL transmission part and/or the UL transmission part; the subcarrier space of the DL transmission part and/or the UL transmission part; a time duration of a guard period (GP) part between the DL transmission part and the UL transmission part; and whether there is communication on the DL transmission part or the UL transmission part.




Regarding claim 14 of the application, claim 20 of US Pat. 783 shows:
Application
US Pat. 783
14. The device according to claim 8, wherein the controller is further configured to: determine, at the network device, a target transmission pattern from the set of candidate transmission patterns for each of terminal devices served by the network device, without requiring the target transmission pattern is the same for each of the terminal devices.
20. The device according to claim 14, wherein the target transmission pattern is from the set of candidate transmission patterns for each of terminal devices served by the network device, without requiring the target transmission pattern be same for each of the terminal devices.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190020381 A1 – relates to method for transmitting data using a two-phase cooperation that includes a first sharing phase and a second cooperative phase.
US 20140219202 A1 - relates to a method and apparatus for transmitting an uplink signal and a method and apparatus for receiving an uplink signal.
US 20110035639 A1 - relates to HARQ operations and in particular to HARQ operations during transmission mode changes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413